NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The closest prior art references are the following: (1) Landry-Coltrain et al. (US 6,464,351); (2) Isobe et al. (US 2005/0020699); (3) Matsumura et al. (US 2013/0273421); and (4) Nishikawa (US 2010/0178544).
Landry-Coltrain et al. teach method comprising forming a support comprising an open-pore membrane, the open-pore membrane of which is produced by dissolving polymers, including a water-insoluble polymer, in a solvent mixture, the solvent mixture comprising at least one solvent which is a good solvent for the water-insoluble polymer and at least one poor solvent for the water-insoluble polymer, the poor solvent having a higher boiling point than the good solvent, coating the dissolved mixture onto a support (which is a substrate), and then drying (which is a type of vaporization) to remove approximately all of the solvents to obtain the open-pore membrane. See abstract. Fine particles may be used to produce the open-pore membrane, with examples including aluminum oxide and/or alumina. See column 4, lines 60-61. Landry-Coltrain et al. teaches that examples of the water-absorbent polymer to be used in the invention including poly(vinyl alcohol) and vinyl-alcohol containing copolymers. 
Isobe et al. teach a sol of an inorganic porous substance having a uniform pore diameter, wherein the inorganic porous substance has an aspect ratio of 2 or more (abstract), and preferably 5 or more (¶45). The inorganic porous substance is used in an ink-jet recoding medium (abstract). Examples of the inorganic particulate material of Isobe et al. include metal oxides such as aluminum oxide. See ¶80.
Both Landry-Coltrain et al. and Isobe fail to disclose that the open pore membrane (Landry-Coltrain et al.) and inorganic porous substance (Isobe) are a separator for a secondary battery. Both Landry-Coltrain et al. and Isobe fail to disclose that the open pore membrane (Landry-Coltrain et al.) and inorganic porous substance (Isobe) are coated onto an electrode. 
Matsumura et al. teach an electrode for a secondary battery and a method of producing thereof. The method comprises forming a porous membrane slurry which is applied to a predetermined base material such as an electrode; and drying the slurry to for a porous membrane. Drying of the slurry which is coated onto a substrate such as an electrode may be by dried using warm or hot air, which necessarily is a vaporization, to remove the solvent. See ¶151 and ¶153 of Matsumura et al. When forming an electrode for a secondary battery, the porous membrane slurry described above is applied to an electrode, and the slurry is dried to form the porous membrane on the electrode. See ¶163. The porous membrane is a separator of a secondary battery. See ¶160. Examples of solvent for forming the slurry include combinations of water and organic solvent such as alcohols including methanol, ethanol, isopropanol, and the like (see ¶125). Water corresponds to the instantly claimed “poor solvent,” and the alcohol such as methanol, ethanol, isopropanol corresponds to the instantly claimed “good solvent.” Water has a higher boiling point than methanol, ethanol, or isopropanol. Again, water can be used together with an organic solvent such as methanol, ethanol, or isopropanol. See ¶125-126 of Matsumura et al. Inorganic particles can be added to the slurry which is used to produce the porous membrane of Matsumura e al., which an example being aluminum oxide (which is alumina). Alumina is the same as the alumina “insulating particles” recited in the instant claims and will therefore perform the same function of “insulating particles” by virtue of it being the same material as the instantly claimed “insulating particles.” 
Matsumura et al. teaches that examples of binder for use in the electrode include polyvinyl acetate, which is present in an amount of from 0.1 to 5 parts by weight. See ¶178 and ¶183. The inorganic particles are present in an amount of 20wt% or less (¶129). 
Matsumura et al. fails to disclose that the separator comprises 100 parts by mass or more and 700 parts by mass or less per 100 parts by mass of water-insoluble polymer dissolved in the solvent. 
Nishikawa teaches a secondary battery separator that is excellent in heat resistance (abstract). The separator is a polyolefin microporous membrane formed by a method comprising preparing a solution containing 1 to 35% by weight of a polyolefin dissolved in a mixed solvent containing a solvent (A) and a solvent (B); extruding the solution; cooling the solution to form a gel composition; removing the solvent from the gel composition; stretching the gel composition; and annealing the composition. Solvent (A) is selected from paraffin, paraffin oil, mineral oil, castor oil, tretralin, ethylene glycol, and glycerin. Solvent (B) is selected from decalin, toluene, xylene, an alkane having 9 to 11 carbon atoms, diethyltriamine, ethyldiamine, dimethylsulfoxide, and hexane. The heat resistant porous filler further comprises an inorganic filler, with examples including alumina, which is the preferred inorganic filler. Alumina is a type of insulating particles. The amount of inorganic filler is from 50 to 75% by volume with respect to the total volume of heat resistant resin and inorganic filler in the porous layer. See ¶94. The polyolefin is preferably polyethylene, which is water-insoluble. 
The secondary battery separator or Nishikawa is produced by forming a heat resistant porous layer. A coating liquid is formed by dissolving the heat resistant resin (polyethylene) in a solvent; coating the coating liquid onto a microporous membrane base; and integrating the coating liquid to the microporous membrane base by coagulating, rinsing with water, and drying. ¶108. The solvent is a combination of a good solvent capable of well dissolving the heat resistant resin and a solvent corresponding to a poor solvent to the heat resistant resin. ¶109. An inorganic filler such as alumina (¶92) is added to the coating solution. The solvent is removed by drying at temperature at which the solvent is vaporized, thereby forming a microporous membrane. See ¶114 and ¶122. A positive and negative electrode are coupled to each other through the separator (¶103). 
Nishikawa does not disclose that the coating solution is coated onto an electrode before the solvent is removed to form the microporous coating. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766